DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 10/26/2020 and 02/05/2021 have been considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. The reference to Naguib is relied again to reject the amended claims under 35 U.S.C. 103.
On page 9 of 11 Applicant argues: 
“First, a transmit stream is not the same as nor does it disclose a group of transmit antennas …However, while Naguib discusses antennas that are “grouped” by virtue of their relationship with one of a number of K signals of a substream, the Office Action has not shown that this discloses “regrouping the transmit antennas into a second plurality of antenna groups based at least in part on applying the updated antenna weight vectors,” as recited in independent claim 1.” 




Examiner has reviewed the portions of Naquib cited in the Office Action and disagrees with Applicant that Naguib does not disclose the claimed grouping. Naguib.  Column 3, lines 45-49 in addition to column 9, lines 23-25, lines 54-56, column 16, lines 50-54 are believed to disclose the claimed “grouping”.

Naguib also discloses the claimed “regrouping the transmit antennas into a second plurality of antenna groups based at least in part on applying the updated antenna weight vectors” when 720 and column 3, lines 45-49 take place when method 700 is performed for a “subsequent” time for more transmitted information after a “first” iteration, e.g. refer to column 17, lines 66-67, column  18, lines 1-2.
The “based at least in part” is believed to be met by Naguib because for the subsequent performing of 700 step 770 (also column 10, lines 17-27, 39-46, column 11, lines 31-42) has already been applied for the previous (or “first”) iteration of 700.
Applicant argues (on pages 9 of 11 and 10 of 11)
“Second, this is true even if the method 700 is repeated because the Office Action has not shown that Naguib indicates how the antennas are allocated or assigned to the K signals and thus has not shown that Naguib discloses “a second subset of the transmit antennas different from the first subset” because it is unclear how the grouping of antennas is defined by Naguib in the first place. Thus, the Office Action has not shown that Naguib discloses “regrouping the transmit antennas into a second plurality of antenna groups based at least in part on applying the updated antenna weight vectors . 

Examiner Response:
As pointed out above, the claimed “regrouping” takes place Naguib during the subsequent performing of method 700 for a subsequent transmit stream. 
Regarding the claimed “each antenna group of the second plurality of antenna groups comprising a second subset of the transmit antennas different from the first subset”, based on column 17, lines 1-15, column 3, lines 45-49,  K and G are variables, and as such believes it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naguib to use specific values for  G and K for the grouping and regrouping steps  that result into a second subset of transmit antennas being different from the first subset, as a matter of selecting suitable values to implement those steps.

For at least the above reasons, the reference to Naguib is relied upon again to reject at least the amended independent claims (12/24/2020).

Claim Objections
4.	Claims 1-5, 7-14, 16-19 are objected to because of the following informalities:  
Claim 1, line 4 the recited “comprising a subset” should be “comprising a first subset” to match the language of the last line of claim 1.

Claim 7, line 1 the “the subset” should be “the first subset”, line 2, the “the subset” should be “the second subset”.

Dependent claims 2-5, 8-9 are also objected to since they depend on objected claim 1.
Claim 10, line 6, the recited “comprising a subset” should be “comprising a first subset” to match the language of the last line of claim 10.

Claim 16, line 1 the “the subset” should be “the first subset”, line 2, the “the subset” should be “the second subset”.

Dependent claims 11-14, 17-18 are also objected to since they depend on objected claim 10

Claim 19, line 4 the recited “comprising a subset” should be “comprising a first subset” to match the language of the last line of claim 19.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4, 10-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Naguib (U.S. 8,670,504).
With respect to claim 1, Naguib discloses: 
grouping the transmit antennas into a first plurality of antenna groups (column 3, lines 45-54, refer to the N transmit antennas divided into G groups of antennas, e.g. refer to the transmitter of Fig. 3, column 9, lines 23-25, lines 54-56) each antenna group of the first plurality of antenna groups comprising a subset of the transmit antennas (refer to Fig. 3, each group comprises a subset of the transmit antennas as shown.) ; applying a transmit antenna weight vector to each antenna group (Fig. 3 performed by 3300…330G ,, column 10, lines 17-27, 39-49, also column 3, lines 50-55) of the first plurality of antenna groups, (refer to the related  process of Fig. 7 and column 17, lines 66-67, column 18, lines 1-2.  The “first plurality of antenna groups” is the group of antenna groups of a “first” performing of the method 700) the transmit antenna weight vector specifying for each antenna in a given antenna group of the first plurality of antenna groups, a magnitude and phase gain to apply to a signal transmitted by each antenna in the given antenna group of the first plurality of antenna groups (column 10, lines 39-46 refer to the amplitude and phase rotation, the amplitude species a 0, 330-G, column 10, lines 17-27, 39-46, column 11, lines 31-42)
and regrouping the transmit antennas into a second plurality of antenna groups based at least in part on applying the updated antenna weight vectors to the group of transmit antennas (column 17 lines 66-67, column 18, lines 1-2.  Refer to the continuing of performing of method 700 for all transmitted information , including the information subsequent to the “first” performing of the method 700 which involves applying the updated antenna weight vectors, as described in the rejection above. Regrouping the transmit antennas into a second plurality of antenna groups takes place as described in 
Naguib does not expressly disclose: 
each antenna group of the second plurality of antenna groups comprising a second subset of the transmit antennas different from the first subset.
However, Naguib et al. disclose: different (column 17, lines 5-16 where a different G , for the same number of antennas N results into each antenna group of a second plurality of antenna groups comprising a second subset of transmit antennas different from a first subset of each antenna group of a first plurality of antenna groups. For example for N=6 antennas, G =2 and K=3 results into two groups of transmit antennas each comprising 3 antennas. For N=6 antennas G=3 and K=2 results into three groups of transmit antennas each comprising 2 antennas.  Each group (G=2, K=3) comprises a second subset different than a first subset of each group (G=3, K=2)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naguib to use G=3 and K=2 (N=6) for the grouping and G = 2 and K=3 regrouping steps as a matter of selecting suitable values to implement those steps (column 17, lines 5-17, column 3, lines 45-49).

With respect to claim 2, Naguib discloses: wherein the measured response of each of of the antenna groups of the first plurality of antenna groups comprises a summed response of each transmit antenna in the given antenna group (refer to column 14, lines 19-26 but for the system of Fig. 3 where beamforming weights are applied to each of the duplicate K streams (column 10, lines 17-27) the channel (response) seen at the 0=w0h0+w1h0 where w0,w1 are the weights applied in a case of two transmit antennas in a “first” group of transmit antennas to form a first beam. The (response) seen at the receiver is given by g1=w2h1+w3h1 where w2,w3 are the weights applied in a case of two transmit antennas in a (second) group of transmit antennas to form a second first beam).

With respect to claim 3, Naguib discloses: wherein obtaining the measured response includes receiving the measured response by the receiver of each of the antenna groups (column 18, lines 54-59 e.g. CQI is representative of signal or channel quality for each of the antenna groups, column 18, lines 36-39).

With respect to claim 4, Naguib discloses: wherein complex scaling factors for the transmit antenna weight vector are computed based on the received measured response (column 11, lines 31-42, refer to the disclosed “modify” (contrast to the generate new beamforming weights or weight vectors) which for the complex weight vector of column 11, lines 35-37 corresponds to using complex scaling factors (to scale the amplitude and phase component).

With respect to claims 10-13 are rejected based on the rationale used above to reject method claims 1-4 and also refer to column 21, lines 50-67, column 22, lines 7-12 for example refer to a computer comprising a processor which executed instructions on a CD-ROM to implement the disclosed method. 

.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Naguib (U.S. 8,670,504).
With respect to claim 7, modified Naquib does not disclose: wherein the subset of transmit antennas of the first plurality of antenna groups is different from the subset of transmit antennas of the second plurality of antenna groups.
One of ordinary skill in the art before the effective filing date of the claimed 
Invention would have recognized that the (first) subset of transmit antennas of the first plurality of antenna groups is different from the (second) subset of transmit antennas of the second plurality of antenna groups depending on the specific combination of which 2 antennas each of the 3 groups are selected to form the first plurality of antenna groups as compared to which 3 antennas of each of the 2 groups are selected to form the second plurality of antenna groups.


Claim 16 is rejected based on the rationale used to reject claim 7 above.

10.	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naguib (U.S. 8,670,504) in view of Kaipainen et al. (U.S. 2004/0235526).
	With respect to claim 5, Naguib do not disclose: wherein obtaining the measured  response includes receiving computed complex scaling factors for the antenna weight vectors based on the measured response by the receiver.
	In the same field of endeavor, Kaipainen et al. disclose: obtaining a measured  response includes receiving computed complex scaling factors for antenna weight vectors based on a measured response by the receiver ([0012]-[0019] where the base station obtains a measured response from the user (receiver) including complex weight factors  for the antenna weight vectors(of the transmitter) based on a measured response by the receiver (estimated (measured) channel is used in the Power maximization equation of [0014]-[0019]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naguib based on Kaipanen 
Claim 14 is rejected on the rationale used to reject claim 5 above.

11.	Claims 8-9, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naguib (U.S. 8,670,504) in view of Koivisto et al. (U.S. 2011/0211569).
	With respect to claim 8, Naguib et al. do not disclose: further comprising:  applying an additional phase shift to each group of antennas according to columns of a Hadamard matrix.
	In the same field of endeavor, Koivisto et al. disclose: applying an additional phase shift to each group of antennas according to  columns of a Hadamard matrix ([0051]-[0052], [0060] block wise spreading between antenna groups using columns of Hadamard (Walsh-Hadamard) matrix (1D matrix as shown in [0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an additional phase shift (via columns of a Hamadard matrix) to each group of antennas to achieve separation (orthogonality) between the signals transmitted using the antenna group ([0051]).

With respect to claim 9. Modified Naguib do not disclose: wherein obtaining the measured response of each of the antenna groups comprises applying the Hadamard matrix to the response of each of the antenna groups.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the receiver of Naguib based on Koivisto et al. to obtain the measured response (measure the channel estimate (830) by applying the Hadamard matrix per antenna group to undo the corresponding rotation performed at the transmitter).

Claims 17-18 are rejected based on the rationale used to reject claims 8-9 above

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507.  The examiner can normally be reached on M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        03/08/2021